PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/610,267
Filing Date: 31 May 2017
Appellant(s): ARDELEANU et al.



__________________
Marina I. Heusch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.  Claims 1, 4-20, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839, issued 12/25/2011 and having an earliest filing date of 10/2/2006, of record), in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, et al (Acta. Derm. Venereol., 2012, 92:502-507), and further in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2).

Independent claim 1 of the instant invention are directed to a method for reducing pruritus associated with atopic dermatitis (AD) in a patient, the method comprising:
	(a) selecting a patient with moderate-to-severe AD, wherein the patient exhibits a Pruritus Numeric Rating Scale (NRS) score of ≥5 and/or a 5-D Pruritus score ≥18; and
	(b) administering to the patient one or more doses of a pharmaceutical composition comprising a therapeutically effective amount of an anti-interleukin-4 receptor (IL-4R) antibody or antigen-binding fragment thereof;
 	wherein the antibody or antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDRs) comprising the amino acid sequences of SEQ ID NOs 148, 150, and 152, respectively, and three light chain complementarity determining regions (LCDRs) comprising the amino acid sequences of SEQ ID NOs 156, 158, and 160, respectively.
Claim 4 is directed to the method of claim 1, wherein the patient, following administration of the pharmaceutical composition, exhibits reduced pruritus as measured by a decrease from baseline
in NRS score of at least 30%; and/or a decrease from baseline in 5-D Pruritus score of at least 30%.
Claim 5 is directed to the method of claim 4, wherein the patient, following administration of the pharmaceutical composition exhibits an improvement in at least one AD-associated parameter selected from the group consisting of:
(i)    a decrease from baseline in Investigator's Global Assessment (IGA) score of at least

(ii)    a decrease from baseline in Eczema Area and Severity Index (EASI) score of at least
50%;
(iii)    a decrease from baseline in SCORing Atopic Dermatitis (SCQRAD) score of at least 30%; and
(iv)    a decrease from baseline in Body Surface Area Involvement of Atopic Dermatitis (BSA) score of at least 25%.
Claim 6 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in IG A score to achieve an IGA score of 0 or 1 by week 16 alter administration of the first dose of the pharmaceutical composition.
Claim 7 is directed to the method of claim 5, wherein the improvement comprises an IGA score reduction of >2 by week 16 after administration of the first dose of the pharmaceutical composition.
Claim 8 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in IGA of at least 30% on day 29 after administration of the first dose of the pharmaceutical composition.
Claim 9 is directed to the method of claim 5 wherein the improvement comprises a decrease from baseline in NRS of at least 40% on day 29 after administration of the first dose of the pharmaceutical composition.
Claim 10 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in EASI of at least 60% on day 29 after administration of the first dose of the pharmaceutical composition.
Claim 11 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in SCORAD of at least 40% on day 29 after administration of the first dose of the pharmaceutical composition,
Claim 12 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in 5~D Pruritus score of at least 35% on day 29 after administration of the first dose of the pharmaceutical composition.
Claim 13 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in BSA score of at least 35% on day 29 after administration of the first dose of the pharmaceutical composition,
Claim 14 is directed to the method of claim 5, wherein the improvement comprises a decrease from baseline in EASI score of 75% by week 16 after administration of the first dose of the pharmaceutical composition.

Claim 16 is directed to the method of claim 15 wherein each dose of the pharmaceutical composition comprises about 300 mg of the anti-IL-4R antibody or antigen-binding fragment thereof.
Claim 17 is directed to the method of claim 1, wherein step (b) comprises: administering an initial dose of the pharmaceutical composition to the patient; fallowed by administering one or more subsequent doses of the pharmaceutical composition to the patient.
Claim 18 is directed to the method of claim 17, wherein the initial dose comprises about 600 mg of the anti-IL-4R antibody or antigen-binding fragment thereof: and wherein each subsequent dose comprises about 300 mg of the anti-IL-4R antibody or antigen-binding fragment thereof.
Claim 19 is directed to the method of claim 18, wherein each subsequent dose is administered to the patient one week after the immediately preceding dose,
Claim 20 is directed to the method of claim 18, wherein each subsequent dose is administered to the patient two weeks after the immediately preceding dose.
	Claim 24 is directed to the method of claim 1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 162 and a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 164.
	Claim 25 is directed to the method of claim 1, wherein the pharmaceutical composition is administered subcutaneously.

With respect to the limitations of claims 1 and 24, the ‘839 patent teaches methods of treating atopic dermatitis (AD) comprising administering an antibody or antigen-binding fragment thereof which specifically binds to a human IL4R, wherein said antibody or antigen-binding fragment comprises a heavy chain variable region (HCVR) comprising the three heavy chain CDRs of SEQ ID NO: 162, and a light chain variable region (HCVR) comprising the three light chain CDRs of SEQ ID NO: 164 (see claims 1-5 of the ‘839 patent).

A comparison of SEQ ID NOs 162 and 164 of the ‘839 patent with SEQ ID NOs 162 and 164 of the instant invention show that these sequences are identical (see below).

Comparison of SEQ ID NO: 162 with SEQ ID NO: 162 of the US 8,337,839
US-13-287-151-162
; Sequence 162, Application US/13287151

; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4 Receptor
;  FILE REFERENCE: 6030F
;  CURRENT APPLICATION NUMBER: US/13/287,151
;  CURRENT FILING DATE: 2011-11-02
;  PRIOR APPLICATION NUMBER: 60/848,694
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  PRIOR APPLICATION NUMBER: 12/260,307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 12/556,605
;  PRIOR FILING DATE: 2009-09-10
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 162
;  LENGTH: 124
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-13-287-151-162

  Query Match             100.0%;  Score 653;  DB 6;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124


Comparison of SEQ ID NO: 164 with SEQ ID NO: 164 of the US 8,337,839
US-13-287-151-164
; Sequence 164, Application US/13287151
; Patent No. 8337839
; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4 Receptor
;  FILE REFERENCE: 6030F
;  CURRENT APPLICATION NUMBER: US/13/287,151
;  CURRENT FILING DATE: 2011-11-02

;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  PRIOR APPLICATION NUMBER: 12/260,307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 12/556,605
;  PRIOR FILING DATE: 2009-09-10
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 164
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-13-287-151-164

  Query Match             100.0%;  Score 583;  DB 6;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112

Therefore, the ‘839 patent teaches treatment of a subject having atopic dermatitis, wherein said method comprises administering an anti-IL4R antibody which comprises the HCVR/LCVR pair of SEQ ID NOs 162/164.  The instant specification at p. 49, Table 1, teaches that the HCVR of SEQ ID NO: 162 comprises the HCDR1, HCDR2, and HCDR3 sequences of SEQ ID NOs 148, 150, and 152, respectively, and the LCVR of SEQ ID NO: 164 comprises the LCDR1, LCDR2, and LCDR3 sequences of SEQ ID NOs 156, 158, and 160, respectively.  Because the HCVR and LCVR chains of the ‘839 patent are identical to SEQ ID NOs 162 and 164 of the instant invention, respectively, they necessarily comprise the heavy and light chain CDR sequences recited in instant claim 24.
Although the ‘839 patent teaches treatment of atopic dermatitis with the same antibody as claimed herein, it does not specifically teach reducing pruritus associated with AD, and selecting a patient having moderate-to-severe AD, wherein the patient exhibits a Pruritus Numeric Rating Scale (NRS) score of ≥5 and/or a 5-D Pruritus score ≥18.
However, Chan teaches that AD is a pruritic disease (p. 977, 1st column, 1st paragraph), and discloses a role for IL-4 signaling in AD-associated pruritus.  Specifically, Chan generated a transgenic mouse line expressing epidermal IL-4 (see abstract; p. 978, 1st column, 2nd full paragraph), wherein IL-4-Tg mice developed pruritic inflammatory skin disease (abstract; Fig. 2).  Chan states that the skin lesions st column, 1st full paragraph).  Chan further states that this mouse model fulfills the criteria for AD, including development of pruritus (p. 980, 2nd column, 3rd paragraph), and Chan suggests that based on the observations using this mouse model, pruritic inflammation appears to be initiated by IL-4 (p. 981, 2nd column, 4th paragraph).
Furthermore, Ong disclosed that as of March 11, 2012 (the electronic publication date of this reference), an anti-IL4R antibody (REG668) was used as a treatment for moderate-to-severe AD (see p. 131, Table 1).  Similarly, regarding the limitation of claim 1 which specifies selecting a subject with an NRS score of ≥5 and/or a 5-D Pruritus score ≥18, Phan teaches that an NRS score (also referred to therein as “Verbal Rating Score”) of 5 corresponds to moderate itch (pruritus) and NRS score of 9 corresponds to severe itch (Fig. 2).

Therefore, it would have been prima facie obvious at the time the instant application was conceived to apply Chan’s teachings that pruritus associated with AD is initiated by IL-4, along with Ong’s teachings of treating moderate-to-severe AD with an anti-IL-4R antibody, to the teachings of the ‘839 patent in order to practice a method of reducing pruritus in a subject with moderate-to-severe AD by administering the antibody of the’839 patent in need thereof.  One of ordinary skill would have had a reasonable expectation of success by utilizing the anti-IL-4R antibody of the’839 in order to reduce pruritus associated with AD, as Chan teaches a role for IL-4 in initiating pruritus in AD subjects, and Ong suggests treatment of subjects with moderate-to-severe AD.  Furthermore, because Phan discloses that subjects with moderate-to-severe AD have NRS scores ranging from 5 to 9, one of ordinary skill would have reasonable expected that an AD subject with an NRS score over 5 would be treatable by the method suggested by the’ 839 patent, Chan, and Ong.
Furthermore, no more than routine skill would have been required to modify the methods of the ‘839 patent to reduce pruritus in the specific population of moderate-to-severe AD patients with an NRS score of at least 5, since Ong discloses that subjects with moderate-to-severe AD were treated with an anti-IL-4R antibody at the time of the instant invention, and Chan reasonably suggests that pruritus would be reduced by targeting IL-4 signaling.  Thus, it would have been prima facie obvious to combine the invention of the ‘839 patent with the teachings of Chan, Ong, and Phan to advantageously reduce pruritus in subjects with moderate-to-severe AD and with an NRS score of at least 5.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claims 4-14, while it is noted that the ‘839 patent, Chan, Ong, and Phan do not explicitly teach that administering an anti-IL-4R antibody comprising HCVR/LCVR sequence pairs to a subject with moderate-to-severe AD an exhibiting an NRS score of ≥5 and/or a 5-D Pruritus score ≥18 would result in a decrease from baseline in NRS score of at least 30% and/or a decrease from baseline in 5-D Pruritus score of at least 30%, or teach the clinical improvements recited in claims 5-14, it is noted that the combination of the ‘839 patent, Chan, Ong, and Phan suggest treating the patient population recited in claim 1 with an antibody which is identical to that recited in claim 1, for the reasons discussed above.  The clinical improvements recited in claims 4-14 would be natural consequences of practicing this method, as the patient population, disorder, and administered agent are the same as those claimed herein.
Furthermore, as discussed above, Chan provides a link between IL-4 signaling and pruritus, and one of ordinary skill would have reasonably expected clinical improvement in pruritus by administering an antibody that blocks IL-4 binding to the IL-4R. Because the Office does not have the facilities for testing the antibodies and methods of the prior art, the burden is on the Appellants to show a novel and unobvious difference between the claimed method and that which is suggested by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).

With respect to the limitations of claims 15-16, the ‘839 patent teaches that the dose of its antibody can vary depending on the age and size of the subject to be administered, target disease, conditions, and route of administration (column 11, lines 62-64).  The ‘839 patent further teaches that administered doses can range from 0.01 to about 20 mg/kg body weight (column 11, line 64 – column 12, line 4).  The ‘839 patent further teaches that the antibody can be prepared in dosage forms in a unit dose, wherein the amount of the antibody in said dosage forms can be from 5 to 500 mg, 5-100 mg, or 10-25 mg (column 12, line 60 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

With respect to the limitations of claims 17-20, the ‘839 patent teaches that the frequency and duration of treatment can adjusted by one of ordinary skill (column 12, lines 4-5).  Furthermore, Ong disclosed a method of treating moderate-to-severe AD comprising repeated dosing of an anti-IL-4R antibody (p. 131, Table 1).  Therefore, it would have been obvious to one of ordinary skill that the antibody of the ‘839 patent could be administered to a subject with moderate-to-severe AD and having an NRS score of ≥5, wherein said antibody was administered in an initial dosage followed by one or more subsequent doses.  Furthermore, given the ‘839 patent’s specific teaching that variables such as the dosage, route of administration, and frequency and duration of treatment can be adjusted based on the specific subject to be treated, one of ordinary skill would have had the motivation and ability to determine the optimal number of doses, as well as the amount of IL-4R antibody in each dosage and the timing of each dosage (see MPEP 2144, In re Aller, cited above).
With respect to new claim 25, the ‘839 patent teaches that its antibody compositions can be administered by subcutaneous injection (column 12, lines 11-13, see also column 12, lines 40-41).  Ong also discloses that at the time of invention, anti-IL-4R antibodies were administered by subcutaneous injection for treatment of AD (Ong at Table 1).

2.  Claims 2, 3, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839, issued 12/25/20112 and having an earliest filing date of 10/2/2006, of record), in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060).

	The subject matter of independent claim 1 is discussed above. Claims 2 and 3 are directed to the method of claim 1, wherein the patient is resistant, inadequately responsive, or intolerant to topical 
	Claim 21 is directed to the method of claim 1, wherein step (b) further comprises concomitantly administering to the patient a topical corticosteroid.	
	Claim 23 is directed to the method of claim 21, wherein the topical corticosteroid is administered to the patient daily, and wherein the daily amount of the topical corticosteroids used by the patient is reduced by about 20% to about 50% over 4 weeks following administration of the first dose of the pharmaceutical composition.

With respect to claims 2 and 3, the ‘839 patent, Chan, Ong, and Phan teach as discussed above, but do not explicitly teach reducing pruritus in a subject with moderate-to-severe AD that is resistant, inadequately responsive or intolerant to topical corticosteroids or topical calcineurin inhibitors, or a has a history of side effects or safety risks associated with topical corticosteroids or topical calcineurin inhibitors.
	However, Ring teaches that AD is a pruritic disease (p. 1046, 1st column, 1st paragraph), wherein the pruritus associated with the disease is often treated with topical glucocorticoids and topical calcineurin inhibitors (p. 1053, 1st column, 2nd and 4th paragraphs; Table 3).  Ring also discloses that not all patients adequately respond to topical corticosteroids, in which case other, additional treatments are suggested (see abstract; p. 1052, 1st column, last paragraph).

	Therefore, it would have been prima facie obvious at the time the instant invention was conceived to apply the teachings of Ring to the method suggested by the ‘839 patent, Chan, Ong, and Phan such that the methods ‘839 patent were applied to a subject that was resistant, inadequately responsive, or intolerant to topical corticosteroids or topical calcineurin inhibitors, and/or wherein the patient has a history of side effects or safety risks associated with topical corticosteroids or topical calcineurin inhibitors.  Specifically, the ‘839 patent teaches treatment of AD with an anti-IL-4R antibody, and Chan would have provided a reasonable expectation that this method would reduce pruritus in the treated patients.  Because one of ordinary skill would have reasonably expected this treatment to be therapeutically effective, one of ordinary skill would have had the motivation to apply this treatment in situations where other treatments failed or were ineffective, it would have been prima facie obvious that this treatment should be used in cases where topical corticosteroids or topical calcineurin inhibitor treatment was ineffective or posed a danger to the patient.
	Furthermore, no more than routine skill would have been required to practice the method suggested by the ‘839 patent, Chan, Ong, and Phan for treating the corticosteroid- and/or calcineurin inhibitor-resistant subjects of Ring, since one of ordinary skill would have expected that the method suggested by the cited prima facie obvious to combine the method suggested by the ‘839 patent, Chan, Ong, and Phan with the teachings of Ring to advantageously achieve a method which would have been expected to be effective for treating subjects who were ineffectively treated with, or were unresponsive to, topically administered corticosteroids or calcineurin inhibitors.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to select a new therapy in cases where a first therapy had failed, and replacing a topical corticosteroid or topical calcineurin inhibitor treatment with the method suggested by the ‘839 patent, Chan, Ong, and Phan would have functioned in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claims 21-23, the ‘839 patent teaches that other therapeutic agents can be administered in combination with its antibody, including corticosteroids (column 13, lines 23-34), and as discussed above, Ring specifically teaches that topical corticosteroids are useful for reducing pruritus. Thus, it would have been prima facie obvious to practice the method of claim 1, wherein said treatment further comprised concomitant administration of topical corticosteroids.  Although the cited references do not explicitly state that treatment with the topical corticosteroid inhibitor should be daily for up to 28 days, the ‘839 patent teaches that its methods of treatment depend on such variables as the age and size of the subject to be administered, target disease, conditions, and route of administration (column 11, lines 62-64).  While these teachings were with respect to the anti-IL-4R antibody, one of ordinary skill would have immediately recognized that the specific schedule of administration of additional therapeutic agents would also be determined by these factors.
	Similarly, Ring teaches that the dosage of topical corticosteroids can be reduced or tapered in order to avoid unwanted side effects, such as depression of adrenal function (p. 1051, 1st column, 3rd full paragraph).  Thus, it would have been obvious to a skilled artisan to gradually reduce the amount of topical corticosteroids administered to the patient in combination with the anti-IL-4R antibody.  One of ordinary skill would have recognized the need to avoid unwanted side-effects associated with topical corticosteroids, .

3.  Claims 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839, issued 12/25/20112 and having an earliest filing date of 10/2/2006, of record), in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Dix et al (US 20120097565, published 4/26/2012 and having an earliest filing date of 10/6/2010).

	The subject matter of independent claim 1 is discussed above.  Claims 26-32 are directed to the method of claim 1, wherein the pharmaceutical composition is contained in a container selected from the group consisting of a syringe, a pen delivery device, including a pre-filled pen, an autoinjector, a glass vial, and a microinfuser.

	The ‘839 patent, Chan, Ong, and Phan teach as discussed above, but are silent with respect to an anti-IL-4R antibody composition contained in a syringe, pen delivery device, an autoinjector, a glass vial, or a microinfuser.  However, Dix teaches pharmaceutical compositions comprising anti-IL-4R antibodies (Dix at abstract and claims), wherein anti-IL-4R antibodies are useful for treatment of diseases such as AD (Dix at paragraphs 0005, 0102).  Dix teaches that its anti-IL-4R antibodies can be in a container, wherein the container can be selected from a glass vial, a microinfuser, a syringe, a pen, and an auto-injector (paragraphs 0046, 0099-0101).
	Therefore, it would have been prima facie obvious at the time the instant invention was conceived to apply the teachings of Dix to those of the ‘839 patent, Chan, Ong, and Phan in order to provide a method of reducing pruritus in a subject with moderate-to-severe AD by administering the anti-IL-4R antibody of the ‘839 patent, wherein said anti-IL-4R antibody was contained in a container selected from a syringe, a pen delivery device, an autoinjector, a glass vial, and a microinfuser.  Because Dix teaches that anti-IL-4R antibodies can be advantageously contained in such devices, it would have been obvious to a skilled artisan that the anti-IL-4R antibodies of the ‘839 patent can be contained in these devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 1, 4-20, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), and further in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983).
The subject matter of the instant invention is discussed above.  The claims of the ‘839 patent are directed to a method of treating AD, said method comprising administering to a patient in need thereof an antibody or antigen-binding fragment thereof which specifically binds to a human IL-4$, wherein the antibody or antigen-binding fragment thereof comprises a HCVR comprising the three heavy chain CDRs of SEQ ID NO: 162, and a LCVR comprising the three light chain CDRs of SEQ ID NO: 164.  The ‘839 claims further recite said method, wherein the HCDR1 comprises SEQ ID NO: 148, the HCDR2 comprises SEQ ID NO: 150, HCDR3 comprises SEQ ID NO: 152, the LCDR1 comprises SEQ ID NO: 156, the LCDR2 comprises SEQ ID NO: 158, and the LCDR3 comprises SEQ ID NO: 160.  Also claimed is said method wherein the HCVR comprises SEQ ID NO: 162 and the LCVR comprises SEQ ID NO: 164.
As discussed above in the rejection under 35 U.S.C. 103, SEQ ID NOs 162 and 164 of the ‘839 patent are identical to SEQ ID NOs 162 and 164, respectively, of the instant invention.  Furthermore, SEQ ID NO: 162 comprises the heavy chain CDRs 1-3 of SEQ ID NOs 148, 150, and 152, respectively, and SEQ ID NO: 164 comprises the light chain CDRs 1-3 of SEQ ID NOs 156, 158, and 160, respectively 
Although the ‘839 claims do not specifically recite reducing pruritus in a patient with moderate-to-severe AD having an NRS score of ≥5 and/or a 5-D Pruritus score ≥18, the combined references of Chan, Ong, and Phan suggest such a method, for the reasons discussed above in the rejection under 35 U.S.C. 103.
Furthermore, although the ‘839 claims do not recite the clinical improvements recited in claims 4-14 of the instant invention, it is noted that the method suggested by combining the ‘839 claims with Chan, Ong, and Phan would have the same patient population and administered therapeutic agent as recited in the instant claims, and therefore the clinical improvements recited in claims 4-14 would be a natural consequence of practicing the method of the ‘839 claims for treatment of a subject with moderate-to-severe AD and an NRS score of ≥5 and/or a 5-D Pruritus score ≥18.
Furthermore, although the ‘839 claims do not explicitly recite any specific dosage or administration schedule, one of ordinary skill could have readily determined, via routine experimentation, the optimal dosages and schedules of administration for practicing the most effective method of treatment.  It is also noted that Ong suggests subcutaneous administration (Table 1 of Ong).


2.  Claims 2, 3, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060).
The subject matter of the instant invention is discussed above.  The claims of the ‘839 patent are silent with respect to treatment of a subject that is resistant, inadequately responsive or intolerant to topical corticosteroids or topical calcineurin inhibitors, or which has a history of side effects or safety risks associated with topical corticosteroids or topical calcineurin inhibitors.  However, as discussed above in the rejection under 35 U.S.C. 103, these limitations are suggested by the disclosure of Ring, which teaches that while AD patients with pruritus are treated with topical corticosteroids or topical calcineurin inhibitors, such treatment is not always effective and other treatments should then be applied.  Thus, it would have been obvious to practice the method suggested by combining the ‘839 claims with Chan, Ong, and Phan for treatment of subjects which are resistant, inadequately responsive or intolerant to topical corticosteroids .


3.  Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Dix et al (US 20120097565, published 4/26/2012 and having an earliest filing date of 10/6/2010).
With respect to the limitations of new claims 26-32, the ‘839 claims do not recite that the anti-IL-4R antibody is contained in a container selected from the group consisting of a syringe, a pen delivery device, an autoinjector, a glass vial, and a microinfuser.  However, Dix teaches pharmaceutical compositions comprising anti-IL-4R antibodies (Dix at abstract and claims), wherein anti-IL-4R antibodies are useful for treatment of diseases such as AD (Dix at paragraphs 0005, 0102).  Dix teaches that its anti-IL-4R antibodies can be in a container, wherein the container can be selected from a glass vial, a microinfuser, a syringe, a pen, and an auto-injector (paragraphs 0046, 0099-0101).
	Therefore, it would have been prima facie obvious at the time the instant invention was conceived to apply the teachings of Dix the claims of the ‘839 patent, in combination with Chan, Ong, and Phan, in order to provide a method of reducing pruritus in a subject with moderate-to-severe AD by administering the anti-IL-4R antibody of the ‘839 patent, wherein said anti-IL-4R antibody was contained in a container selected from a syringe, a pen delivery device, an autoinjector, a glass vial, and a microinfuser.  Because Dix teaches that anti-IL-4R antibodies can be advantageously contained in such devices, it would have been obvious to a skilled artisan that the anti-IL-4R antibodies of the ‘839 patent can be contained in these devices.


4.  Claims 1-21, 23, 24-29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,485,844, in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133, published online on 3/11/2012, cited in the IDS received on 9/6/2017), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060).

claims 1-3 and 24, claim 1 of the ‘844 patent recites a method of reducing pruritus or improving at least one AD-associated parameter comprising (a) selecting a patient with AD, wherein the patient has a history of inadequate response or intolerance to a systemic immunosuppressant and/or wherein therapy with a systemic immunosuppressant is inadvisable; and (b) administering a therapeutically effective amount of a pharmaceutical composition comprising an interleukin-4 receptor (IL-4R) inhibitor in combination with a topical corticosteroid (TCS) to the patient in need thereof, wherein the IL-4R inhibitor is an antibody or antigen-binding fragment thereof that specifically binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises the heavy chain complementarity determining regions (HCDRs) of a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 1 and the light chain complementarity determining regions (LCDRs) of a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 2.
Similarly, claim 30 of the ‘844 patent recites a method for treating moderate-to-severe or severe atopic dermatitis (AD) or improving an AD-associated parameter, the method comprising: (a) selecting a patient with moderate-to-severe or severe AD, wherein the patient has an attribute selected from the group consisting of: (i) the patient has a baseline IGA score=4; (ii) the patient has a baseline IGA score ≥3; (iii) the patient is between 6 and 18 years of age; (iv) the patient has disease that is uncontrolled by topical AD therapy; (v) the patient has a documented history of inadequate response to topical AD therapy or for whom topical therapy is inadvisable due to adverse side effects or safety risks; (vi) the patient has been previously treated with a medication or procedure selected from the group consisting of a topical corticosteroid, a topical calcineurin inhibitor, an anti-histamine, an emollient, a dermatological therapeutic, a systemic glucocorticoid, a non-steroidal systemic immunosuppressant, cyclosporine A, azathioprine, ultraviolet (UV) light therapy, and phototherapy; and (vii) the patient has a concomitant disease or disorder selected from the group consisting of food allergy, asthma, seasonal allergy, allergic rhinitis, house dust allergy, and allergic conjunctivitis; and (b) administering one or more doses of a therapeutically effective amount of an IL-4R inhibitor to the patient in need thereof, wherein the IL-4R inhibitor is an antibody or antigen-binding fragment thereof that specifically binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises the heavy chain complementarity determining regions (HCDRs) of a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 1 and the light chain complementarity determining regions (LCDRs) of a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 2.

A sequence comparison of SEQ ID NOs 162 and 164 of the instant invention are identical to SEQ ID NOs 1 and 2, respectively, of the ‘844 patent (see below).

Comparison of SEQ ID NO: 162 with SEQ ID NO: 1 of US 10,485,844
US-15-711-815-1
; Sequence 1, Application US/15711815
; Patent No. 10485844
; GENERAL INFORMATION
;  APPLICANT: Regeneron Pharmaceuticals, Inc.
;  APPLICANT:Sanofi Biotechnology
;  TITLE OF INVENTION: Methods for Treating Severe Atopic
;  TITLE OF INVENTION:Dermatitis by Administering an IL-4R Inhibitor
;  FILE REFERENCE: 10306US01
;  CURRENT APPLICATION NUMBER: US/15/711,815
;  CURRENT FILING DATE: 2017-09-21
;  PRIOR APPLICATION NUMBER: 62/397,988
;  PRIOR FILING DATE: 2016-09-22
;  PRIOR APPLICATION NUMBER: 62/442,083
;  PRIOR FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: 62/443,819
;  PRIOR FILING DATE: 2017-01-09
;  PRIOR APPLICATION NUMBER: 62/445,774
;  PRIOR FILING DATE: 2017-01-13
;  PRIOR APPLICATION NUMBER: 62/519,896
;  PRIOR FILING DATE: 2017-06-15
;  PRIOR APPLICATION NUMBER: EP17306081
;  PRIOR FILING DATE: 2017-08-18
;  NUMBER OF SEQ ID NOS: 11
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 124
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: HCVR
US-15-711-815-1

  Query Match             100.0%;  Score 653;  DB 1;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124


Comparison of SEQ ID NO: 164 with SEQ ID NO: 2 of US 10,485,844
US-15-711-815-2
; Sequence 2, Application US/15711815
; Patent No. 10485844
; GENERAL INFORMATION
;  APPLICANT: Regeneron Pharmaceuticals, Inc.
;  APPLICANT:Sanofi Biotechnology
;  TITLE OF INVENTION: Methods for Treating Severe Atopic
;  TITLE OF INVENTION:Dermatitis by Administering an IL-4R Inhibitor

;  CURRENT APPLICATION NUMBER: US/15/711,815
;  CURRENT FILING DATE: 2017-09-21
;  PRIOR APPLICATION NUMBER: 62/397,988
;  PRIOR FILING DATE: 2016-09-22
;  PRIOR APPLICATION NUMBER: 62/442,083
;  PRIOR FILING DATE: 2017-01-04
;  PRIOR APPLICATION NUMBER: 62/443,819
;  PRIOR FILING DATE: 2017-01-09
;  PRIOR APPLICATION NUMBER: 62/445,774
;  PRIOR FILING DATE: 2017-01-13
;  PRIOR APPLICATION NUMBER: 62/519,896
;  PRIOR FILING DATE: 2017-06-15
;  PRIOR APPLICATION NUMBER: EP17306081
;  PRIOR FILING DATE: 2017-08-18
;  NUMBER OF SEQ ID NOS: 11
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 2
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: LCVR
US-15-711-815-2

  Query Match             100.0%;  Score 583;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112

	
	Therefore, both claim sets recite methods of reducing pruritus or treating a subject with moderate-to-severe AD comprising administering an anti-IL-4R antibody comprising the HCVR/LCVR sequence pair of SEQ ID NOs 162/164.
	Although the ‘844 claims do not explicitly teach methods of reducing pruritus in a subject with moderate-to-severe AD that exhibits a Pruritus NRS score ≥5, Chan teaches a link between pruritus and IL-4 signaling, Ong teaches that subjects with moderate-to-severe AD had been treated by administering an anti-IL4R antibody, and Phan teaches that subjects with an NRS score ≥5 exhibit moderate pruritus.  Therefore, as discussed with respect to the rejection under 35 U.S.C. 103, it would have been obvious to practice a method of reducing pruritus in a subject with moderate-to-severe AD that exhibits an NRS score ≥5.  In view of these references, it would have been obvious to a skilled artisan that the ‘844 claims could be practiced by treating this population.
	Furthermore, Ring teaches that pruritus can be treated by administering calcineurin inhibitors (p. 1051, 2nd column, “TCI” – p. 1052, 2nd column).  Ring further teaches that oral administration of the st column, 1st paragraph).   Because systemic cyclosporine treatment is therefore inadvisable in certain patients, and Ring suggests that some patients require additional therapies (see abstract), one of ordinary skill would have had the motivation to select a different therapy in place of cyclosporine treatment, and would have had the motivation to select the anti-IL-4R antibody of the ‘844 patent.  Furthermore, as discussed above in the rejection under 35 U.S.C. 103, Ring also teaches that pruritus in AD patients can be treated with topical corticosteroids, and suggests additional treatments in cases wherein corticosteroids are not effective.
	Therefore, when taken in view of Chan, Ong, Phan, and Ring, it would have been obvious to treat overlapping populations, specifically subjects with moderate-to-severe AD and having an NRS score ≥5, and/or subjects for whom cyclosporine treatment is inadvisable or who have a documented history of inadequate response to topical AD therapy or for whom topical therapy is inadvisable due to adverse side effects or safety risks, by administering an anti-IL4R antibody which comprises a HCVR/LCVR sequence pair of SEQ ID NOs 162/164.
	With respect to the limitations of claims 4-14, as discussed above, when taken in view of Chan, Ong, Phan, and Ring, the instant claims are obvious variants of the ‘844 claims and vice versa.  Because the patient populations and administered agents would be the same, the clinical improvements recited in instant claims 4-14 would be a natural consequence of practicing the methods of the ‘844 claims in view of Chan, Ong, Phan, and Ring.
	With respect to the limitations of claims 15 and 16, ‘844 claim 7 teaches that the IL-4R inhibitor is administered at a dose of 50 to 600 mg, and claim 8 teaches that the dose is about 300 mg.
	With respect to the limitations of claims 17-20, ‘844 claims 9-14 teach administration of the IL4R inhibitor at an initial dose followed by one or more secondary doses, wherein the initial dose comprises about 600 mg of the IL4R inhibitor and each secondary dose comprises about 25-400 mg of the inhibitor, wherein this range encompasses the 300 mg dose recited in instant claim 18.  The ’844 claims further recite that each secondary dose is administered one week after the immediately preceding dose, or two weeks after the immediately preceding dose.
	With respect to the limitations of claims 21 and 23, ‘844 claim 35 recites that the IL4R inhibitor can be administered in combination with a topical corticosteroid.  Although the ‘844 claims do not specifically state that the topical corticosteroid is administered daily for up to 28 days, and the amount of said topical corticosteroid is gradually reduced following administration of the first dose of the IL4R inhibitor, Ring teaches that the dosage of topical corticosteroids can be reduced as needed, as discussed above with respect to the rejection under 35 U.S.C. 103.  Given this guidance and the ability of one of 
	With respect to the limitations of claim 25, ‘844 claims 18 and 49 recite that the IL-4R inhibitor is administered subcutaneously.
	With respect to the limitations of claims 26-29, 31, and 32, ‘844 claims 43-57 recite that the IL4R inhibitor is contained in a container selected from a syringe, a prefilled pen delivery device, a vial, and an autoinjector.
 
(2) Response to Arguments

1.  Response to the arguments regarding the rejection of:
(a) claims 1, 4-20, 24 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839,) in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), and further in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983);
(b) claims 2, 3, 21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839), in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060); and
(c) claims 26-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 8,337,839), in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Dix et al (US 20120097565).

A.  The Appellants argue that they were the first to show that pruritus (i.e. itch) could be treated in the claimed population of subjects with moderate-to-severe atopic dermatitis (AD) as measured by a Pruritus NRS score ≥ 5 and/or a 5-D Pruritus score ≥ 18, and Appellants surprisingly found that treatment of this population with the anti-IL-4R antibody dupilumab rapidly improves pruritus, as early as one week after the first administration.  Thus, Appellants’ clinical trial results were the first to suggest that the improvement in pruritus by inhibiting IL-4R was independent of improvement in other AD disease attributes and was not a secondary effect of reducing inflammation.
Further, when the art at the time of filing is properly considered as a whole, it is evident that one of ordinary skill in the art would not have been motivated to treat pruritus associated with AD by targeting 
The Appellants note that at the time of invention, treatment of moderate-to-severe AD was known to be challenging and required a multifaceted approach, and standard care therapies such as topical corticosteroids and calcineurin inhibitors were not able to completely treat all of the biological features of AD, including pruritus, and many patients become resistant to such treatments.  Thus, effective therapies for treating pruritus associated with AD were lacking as of the filing date of the instant invention.
The Appellants assert that at the time of filing, the cause of pruritus was not clear, and it was not clear whether or not proinflammatory mediators functioned as pruritogens (inducers of pruritus), or whether components of these signaling pathways could be effectively targeted for treating pruritus associated with AD.  The Appellants cited several reviews (Buddenkotte et al, Darsow et al) which discuss pruritus associated with AD, but while these references discuss numerous candidate mediators or pruritus, none of them teach or suggest IL-4 or IL-4R as a pruritus mediator.
Thus, at the time of invention, the state of the art was such that the causes and mediators of pruritus in AD were not well-known, and neither IL-4 nor IL-4R were recognized in the art as likely mediators of AD-associated pruritus.  Accordingly, one of ordinary skill would not have been motivated to treat pruritus associated with AD using the claimed anti-IL-4R antibody, and there would not have been a reasonable expectation of success in doing so.

B.  The Appellants argue that the references cited in the office action do not offer a different conclusion.  In particular, the Chan reference describes generation of a transgenic mouse expressing epidermal IL-4, which is disclosed as developing various features corresponding to features of human AD (including, allegedly, pruritus as evidenced by face rubbing and scratch motions).  Although Chan states that its model of pruritic skin disease suggests that it is initiated by IL-4, Chan does not state or suggest that IL-4 directly induced pruritus.  Thus, Chan does not establish whether or not IL-4 induces pruritus, or whether the pruritic features are induced by one or more factors downstream of IL-4.  The Examiner’s assertion that the Chan reference shows that IL-4 is a critical factor for inducing pruritus is a mischaracterization of the data presented in Chan, and is contradicted by references such as Darsow and Buddenkotte that do not even propose IL-4 as a potential mediator of pruritus in AD.
The Appellants also argue that the remaining references, Martin, Ong, and Phan, do not establish a connection between IL-4/IL-4R and pruritus associated with AD.  With respect to Martin, the Examiner acknowledged that it is silent with respect to treating pruritus, while Phan is a clinical report that discusses the use of clinical rating scales, including NRS, for assessing pruritus intensity.  Phan does not discuss the pathophysiology of pruritus associated with AD, and does not discuss any role for IL-4 or IL-4R in 
With respect to the Ring and Dix references, the Appellants assert that these references also fail to teach or suggest a connection between IL-4 or IL-4R and pruritus associated with AD.  Dix is relied upon for its alleged teaching that its anti-IL-4R antibodies can be in containers, but is silent with respect to treating pruritus associated with AD.  Ring is a review disclosing guidelines for treatment of AD, and discloses different therapeutic methods for treating AD symptoms.  Ring makes no mention of agents that target IL-4 or IL-4R.
Thus, as of the filing date of the instant invention, one of ordinary skill, having knowledge of both the cited references and the state of the art as a whole, would not have been motivated to use the claimed anti-IL-4R antibodies for treatment of pruritus associated with AD.  Furthermore, because IL-4/IL-4R was not considered to be mediators of pruritus when the application was filed, a skilled artisan would not have had a reasonable expectation of success in effectively treating AD-associated pruritus by administering an anti-IL-4R antibody.
The Appellants also note that the claims require reducing pruritus in subjects with moderate-to-severe AD with an NRS score ≥ 5 and/or a 5-D Pruritus score ≥ 18, and subjects with moderate-to-severe AD with these clinical scores have a particularly severe level of pruritus which would be expected to be especially difficult to treat.  Given the high disease burden in these patients, and the state of the art regarding the pathophysiology of pruritus in AD, one of ordinary skill would not have had a reasonable expectation of success in effectively treating pruritus in the specifically claimed population by administering an anti-IL-4R antibody.

C.  The Appellants argue that they have presented evidence of nonobviousness and unexpectedly improved results that rebut any case of obviousness.  In particular, the Appellants assert that the claimed invention addresses a significant long-felt but unsolved need in treating pruritus associated with AD.  Buddenkotte teaches that pruritus is one of the most debilitating symptoms in allergic and atopic diseases, and there are also secondary effects associated with pruritus, including sleep disturbance, functional impairment, and neuropsychiatric issues.  Many patients have severe or unbearable itch, and this burden, 
At the time of filing, pruritus was commonly treated with a combination of therapies, but many patients with moderate-to-severe AD continued to suffer significant pruritus symptoms despite receiving these therapies.  Buddenkotte teaches that there was a pessimism in the field that a single therapeutic could be identified that was effective for treating pruritus.
These references demonstrate that there was a significant long-felt but unmet need for treatment of pruritus in patients with moderate-to-severe AD.  The present invention demonstrates that the claimed invention meets this long-felt but unmet need because it shows that treatment with the claimed anti-IL-4R antibody significantly improves AD-associated pruritus, even in patients with moderate-to-severe AD with significant pruritus symptoms prior to treatment.  The specification, at Example 8, shows that patients with moderate-to-severe AD with the claimed anti-IL-4R antibody exhibited significant clinical improvements at the end of the treatment period (day 29) and throughout an 8 week follow-up period, with decreases in NRS and 5-D Pruritus scores.
The Appellants argue that these results were the first reports of treating a patient with moderate-to-severe AD with an anti-IL-4R antibody, and were surprising given that IL-4/IL-4R was not considered to be a potential mediator of pruritus.  Even more surprising was the discovery that the anti-IL-4R antibody rapidly reduced pruritus symptoms, with pruritus symptoms being reduced as early as 8 days after anti-IL-4R administration.  Moreover, post-hoc analysis showed that dupilumab-treated patients showed significant improvement in mean percentage change from baseline in peak NRS scores vs placebo by day 2, and a significantly greater proportion of patients receiving dupilumab vs placebo achieved daily peak pruritus NRS ≥ 4-point improvements from baseline as early as day 3.  These significant improvements in pruritus preceded improvements in other disease attributes.  Thus, Appellants results were the first to suggest that improvement in itch does not follow improvement in inflammation, and reduction of itch as a result of anti-IL4R treatment was independent of improvement of the overall disease activity scores.  These results would not have been predicted by one of skill in the art.
The Appellants note that post-filing art (Oetjen et al) provides evidence for the unexpected nature of Appellant’s discovery of a direct effect of IL-4R inhibition in pruritus. Oetjen showed that IL-4 does not function as a potent prutiogen when administered intradermally, but itch was reduced when the IL-4R was deleted in sensory neurons.  Thus, at the time of filing, a skilled artisan would not have appreciated that itch is largely due to a direct effect of cytokines on the nerves, rather than inflammation.  Appellants were the first to demonstrate the direct effect of IL-4R inhibition on pruritus, and this was validated by Oetjen’s study.


These arguments have been fully considered and are not persuasive.
A.  With respect to Appellants’ arguments that they were the first to show that pruritus could be treated in the claimed population, it is noted that Martin (the ‘839 patent) specifically teaches treatment of AD by administration of the claimed antibody, and Ong suggests treatment of moderate-to-severe AD by inhibition of IL-4/IL-4R.  Furthermore, regarding Appellants’ arguments that a skilled artisan would not have had the motivation to treat pruritus by targeting IL-4/IL-4R, Chan provides such motivation by showing that IL-4 promotes pruritic disease.  Thus, one of ordinary skill would have had both the motivation and a reasonable expectation of success in targeting IL-4/IL-4R for reducing pruritus in subjects with moderate-to-severe AD.
Regarding Appellants’ arguments that treatment of moderate-to-severe AD was known to be challenging as of the filing date of the instant invention, it is noted that the ‘839 patent discloses a method of treating AD by administering the same anti-IL-4R as recited herein.  One of ordinary skill would therefore have been aware of inhibition of IL-4/IL-4R for treatment of AD and would have had motivation to apply this treatment to subjects with moderate-to-severe AD in view of Ong’s disclosure.
With respect to Appellants’ arguments that the state of the art did not point to IL-4 as a mediator of pruritus, Chan sufficiently points to involvement of IL-4 in the pathophysiology of pruritus.
Therefore, at the time of invention, one of ordinary skill would have been aware that the IL-4R receptor could be targeted for treatment of AD (via the ‘839 patent), and Ong would have suggested treatment of subjects with moderate-to-severe AD (wherein Phan shows that such subject would have an NRS ≥ 5).  Furthermore, Chan would have provided a reasonable expectation of successfully reducing pruritus to at least some degree by targeting the IL-4R with the antibody and methods of the ‘839 patent.

	B.  With respect to Appellants’ arguments that the state of the art does not provide motivation to target IL-4R for treatment of pruritus associated with moderate-to-severe AD, as discussed above it is noted that Chan discloses a link between IL-4 and pruritic disease.  In particular, Chan stresses that its transgenic mouse model which expresses epidermal IL-4 provided a model that reproduced all key features of human AD.  Chan teaches that its IL-4-Tg mice produced a pruritic skin disease that was clinically, microbiologically, pathologically, and serologically identical to human AD and fulfills the clinical diagnostic criteria for AD in human patients.  Chan also specifically discloses that the IL-4-Tg mice 
	Regarding Appellants’ arguments that Ong categorizes anti-IL-4R antibodies as “anti-inflammatory” rather than “anti-itch”, Chan provides strong evidence that anti-IL-4R antibodies would function to reduce itch/pruritus as discussed above.  In particular, it is again noted that Chan showed development of pruritic skin disease that meets the criteria for human AD when IL-4 was present, and this pruritic disease was not observed in the absence of IL-4.
	Regarding Appellant’s arguments that the Ring and Dix references fail to teach or suggest a connection between IL-4 or IL-4R and AD-associated pruritus, as discussed above it is noted that the combination of the ‘839 patent, Chan, Ong, and Phan provides motivation to target IL-4R in the claimed patient population with the recited anti-IL-4R antibody, and also provides a reasonable expectation of success.
	Regarding Appellants’ arguments that the claims require reducing pruritus in subjects with an NRS score ≥ 5 and/or a 5-D Pruritus score ≥ 18, Ong suggests treatment of subjects with moderate-to-severe AD, and Phan teaches that such subjects would have an NRS score ≥ 5, providing the motivation to select this specific population for treatment.  Further, as discussed above, the ‘839 patent specifically teaches treatment of AD by administering the recited antibody, and Chan provides a reasonable expectation that pruritus in these subjects would be reduced.

	C.  Appellants’ arguments that the present invention fulfills a long-felt but unmet need are noted.  MPEP 716.04(I) discusses the standard for satisfying a long-felt need which was recognized, persistent, and not solved by others.  In particular, three criteria must be met: (1) the need must have been a persistent one that was recognized by those of ordinary skill in the art; (2) the long-felt need must not have been satisfied by another before the invention; and (3) the invention must in fact satisfy the long-felt need.
	In the instant case, the relevant art, such as Ong, teaches that therapies for pruritus (e.g. k-opioid receptor agonists, neurokinin-1 receptor antagonist, chymase inhibitors) were known in the art at the time of invention.  Similarly, the Ring reference discloses numerous agents for treating AD symptoms, including topical glucocorticoids and calcineurin inhibitors.  Thus, the long-felt need for treatment of pruritus was already satisfied by others before the invention.

	Appellants’ arguments that the claimed invention unexpectedly meets this long-felt but unmet need are also acknowledged.  In particular, Appellants assert that the rapid response seen in treated patients was unexpected in view of the state of the relevant art.  However, as discussed above, the ‘839 patent would have informed a skilled artisan that AD could be treated by administering the recited anti-IL-4R antibody, and Ong suggests that moderate-to-severe AD (which Phan teaches is characterized by an NRS score ≥ 5) could be treated by targeting the IL-4R.  Furthermore, as discussed above, Chan provides a reasonable expectation that pruritus would be reduced by targeting IL-4 signaling.  In view of the cited art, one of ordinary skill would not have found the results of the instant invention to be unexpected, as the art reasonably suggests that moderate-to-severe AD could be treated with an anti-IL-4R antibody, and that such treatment would result in a reduction in pruritus.  It is also noted that while the Appellants argue that the claimed method produces an unexpectedly rapid response, specifically reducing pruritus after only 8 days of treatment, these arguments are not commensurate with the scope of the claims, which do not any degree of improvement until at least 29 days after treatment (e.g. dependent claims 8-13), or until 16 weeks after treatment (e.g. claims 6, 7, 14).  Because the method suggested by the  ‘839 patent, Chan, Ong, and Phan (with or without Ring or Dix) would administer the same therapeutic agent to the same patient population as currently claimed, the method suggested by the art would necessarily produce such results.
	Appellants’ arguments that the instant invention provides evidence for a direct effect of IL-4R inhibition on pruritus, which was seemingly confirmed by the Oetjen reference, are noted.  However, as discussed above, the combination of the ‘839 patent, Chan, Ong, and Phan reasonably suggest targeting IL-4R for treatment of moderate-to-severe AD, and regardless of the actual mechanism involved, would have a reasonable expectation of success in such treatment.  In particular, Chan provides a reasonable expectation that inhibiting IL-4 signaling would reduce pruritus. 

	2.  Response to the arguments regarding the rejection of:
	(a) claims 1, 4-20, 24, and 25 on the grounds of non-statutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), and further in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983);
claims 2, 3, 21, and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060); and
claims 26-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,337,839 in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Dix et al (US 20120097565).

The Appellants note that the references cited in the double patenting rejections are the same references as cited in the obviousness rejections.  For the reasons set forth above with respect to the rejetins under 35 U.S.C. 103, claim 1 and its dependent claims are not obvious over any claim of Martin in view of Ong, Phan, Chan, Ring and Dix.

These arguments have been fully considered and are not persuasive.  As discussed in detail above in the response Appellants arguments regarding the rejections under 35 U.S.C. 103, the combination of the ‘839 patent (in particular claims 1-5), Chan, Ong, and Phan, with or without Ring or Dix, suggests the claimed methods and provides a reasonable expectation of success.  Therefore, the double patenting rejections over ’839 claims 1-5 in view of Chan, Ong, and Phan, with and without Ring or Dix, are maintained.

3.  Response to the arguments regarding the rejection of claims 1-21, 23, 24-29, 31, and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,485,844, in view of Ong (Exp. Opin. Emerging Drugs, 2012, 17(2):129-133), in view of Phan et al (Acta. Derm. Venereol., 2012, 92:502-507), in view of Chan et al (J. Invest. Dermatol, 2001, 117:977-983), and further in view of Ring et al (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, 26:1045-1060).

The Appellants note that the Examiner acknowledged that the ‘844 claims do not explicitly teach methods of reducing pruritus in a subject with moderate-to-severe AD that exhibits a Pruritus NRS score ≥ 5, and the Examiner relies on a misinterpretation of the teachings of Ong, Phan, Chan, and Ring as discussed above.  For the reasons set forth above with respect to the rejections under 35 U.S.C. 103, claim 1 and its dependent claims are not obvious over any cited claim of the ‘844 patent in view of Ong, Phan, Chan, and Ring.

These arguments have been fully considered and are not persuasive.  As discussed above, the ‘844 claims specifically recite methods of reducing pruritus by administration of the same anti-IL-4R antibody 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BRUCE D. HISSONG/
Art Unit 1646

Conferees:

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.